Citation Nr: 1024651	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  08-27 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial compensable rating for service-
connected mild degenerative joint disease, left shoulder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel

INTRODUCTION

The Veteran had active military service from June 1969 to 
December 1971 and various periods of active duty for training 
(ACDUTRA) in the National Guard from May 1986 to August 2007.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota.

Because less than the maximum available benefit for a schedular 
rating was awarded, the issue of entitlement to a compensable 
rating for the Veteran's service-connected mild degenerative 
joint disease, left shoulder is properly before the Board.  See 
Fenderson v. West, 12 Vet. App. 116 (1999); AB v. Brown, 6 Vet. 
App. 35 (1993).  

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence demonstrates that the Veteran 
has tinnitus that is related to his active military service.

2.  The evidence of record demonstrates that the service-
connected mild degenerative joint disease, left shoulder, is 
productive of range of motion of forward flexion up to 150 
degrees; abduction to 100 degrees; and internal and external 
rotation restricted to 70 degrees with no further decreased range 
of motion due to pain, fatigue, weakness, lack of endurance, or 
incoordination; and degenerative arthritis.  However, the 
Veteran's left shoulder disability is not manifested by evidence 
of malunion or nonunion of the clavicle, ankylosis of the joint, 
impairment of the humerus, range of motion limited to shoulder 
level or less.
CONCLUSIONS OF LAW

1.  Tinnitus was incurred in the Veteran's active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).

2.  The criteria for an increased rating of 10 percent, but no 
more, for service-connected mild degenerative joint disease, left 
shoulder have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5003-5203 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of (1) the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, and (3) which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2009); see 
also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 
38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

After careful review of the claims file, the Board finds that the 
letter dated in January 2008 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this 
letter advised the Veteran what information and evidence was 
needed to substantiate the claims decided herein.  This letter 
also requested that the Veteran provide enough information for 
the RO to request records from any sources of information and 
evidence identified by the Veteran, as well as what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  The January 2008 letter provided 
this notice to the Veteran.  

The Board observes that the January 2008 letter was sent to the 
Veteran prior to the March 2008 rating decision.  The VCAA notice 
with respect to the elements addressed in this letter was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this regard, the notice provided in the January 2008 
letter fully complied with the requirements of 38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159(b) (2009), and Dingess, supra.  

Therefore the Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no outstanding 
duty to inform the Veteran that any additional information or 
evidence in needed.

The Board finds that VA has also fulfilled its duty to assist the 
Veteran in making reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims and providing 
a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i) (2009).  In this regard, the Veteran's service 
treatment records, VA treatment records and private treatment 
records are associated with the claims folder.  

The Board recognizes a duty to provide a VA examination when the 
record lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service event, 
injury, or disease, and (3) some indication that the claimed 
disability may be associated with the established event, injury, 
or disease.  38 C.F.R. § 3.159(c)(4)(i) (2008); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  A VA opinion with respect 
to the issue on appeal was obtained in a March 2009 compensation 
and pension examination (C&P).  38 C.F.R. § 3.159(c) (4).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  Additionally, an examination for rating purposes should 
contain sufficient detail and reflect the whole recorded history 
of a Veteran's disability, reconciling the various reports into a 
consistent picture.  See Schafrath v. Derwinksi, 1 Vet. App. 589, 
594 (1991); 38 C.F.R. § 4.2 (2009).  The Board finds that with 
respect to the issue of entitlement to a compensable rating for 
mild degenerative joint disease, left shoulder, the January 2008 
and December 2009, VA examinations obtained in this case are 
adequate, as they are predicated on a full reading of the VA 
medical records and thorough examinations.  Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination or opinion with respect to the issue of 
entitlement to an increased rating for mild degenerative joint 
disease, left shoulder, has been met.  38 C.F.R. § 3.159(c) (4) 
(2009).

With respect to the issue of entitlement to service connection 
for tinnitus, as the Board's decision herein to grant service 
connection for tinnitus is a full grant of the benefits sought on 
appeal, no further action is required to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008)) and 
the implementing regulations.

Under the circumstances of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing regulations 
and the record is ready for appellate review.

Analysis

I.  Service Connection--Tinnitus

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  As a general matter, service connection for a disability 
on the basis of the merits of such a claim requires (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2009).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. 
§ 3.303(d) (2009).

The Veteran asserts that he is entitled to service connection for 
bilateral tinnitus that resulted from in-service noise exposure.  
According to the Veteran, he suffered acoustic trauma during 
service after constant exposure to combat noises including mortar 
fire, rocket fire, and artillery fire, as a regular part of his 
duties as a field artillery corpsman.

Initially, the Board notes that the examiner, in the December 
2007 audiological examination, diagnosed the Veteran with 
bilateral tinnitus.  At this VA examination, the Veteran reported 
that he experienced tinnitus during service, and frequently since 
active duty service and during period of active duty for training 
with the National Guard.  The Board finds that there is no 
question that the Veteran has currently manifested bilateral 
tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002).  Therefore the Board finds that the Veteran has a current 
disability.  However, the Board notes that while the examiner 
does give a current diagnosis of tinnitus, the examiner does not 
relate that current diagnosis to the Veteran's military service 
because there is no evidence that the Veteran complained of 
tinnitus while in service.  The critical question for the Board 
is therefore whether the Veteran's claimed tinnitus is 
etiologically related to service.

A review of the service medical records (SMRs) fails to reveal 
any reference to complaints of tinnitus, hearing difficulty, or 
acoustic trauma.  In November 1971, when examined just prior to 
separation, the Veteran's hearing was normal, no ear disease or 
defect was reported, and no tinnitus was reported by the Veteran.  
The Board acknowledges that there is no contemporaneous evidence 
of the Veteran having suffered from tinnitus during active duty 
service.  Additionally the Board notes that the Veteran had 
various audiology examinations taken during his various periods 
of ACDUTRA, the most recent having been performed in May 2006, 
which failed to note that the Veteran was suffering from 
tinnitus.  The Board finds, however, that a lack of in-service 
complaint of tinnitus is not enough to deny service connection 
for tinnitus; noting that the court held in Dalton v. Nicholson, 
21 Vet. App. 23 (2007), that the examiner cannot rely on the 
absence of findings in the SMRs to render a negative opinion.  
Additionally, as will be explained below, the Board finds that 
the Veteran's status as a combat Veteran precludes the necessity 
of an official record of a complaint during active duty service.  

The Board observes that the Veteran's DD-214 reflects that he 
served in the Republic of Vietnam for the period from December 
1969 to November1970.  Additionally, service personnel records 
reflect that he is in receipt of, among other things, the 
National Defense Service Medal, Republic of Vietnam Campaign 
Medal, and an Army Commendation Medal with Valor device.  The 
Board finds that such awards and decorations denote combat 
service; thus, the Veteran's lay statements as to service 
incurrence of any disease or injury that is consistent with the 
circumstances, conditions, or hardships of such service, will be 
accepted as sufficient proof of such incurrence notwithstanding 
the fact that there is no official record of such incurrence or 
aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2009).  Moreover, with respect to whether 
the Veteran experienced acoustic trauma during service, the Board 
notes that his DD- 214 indicates that his primary military 
occupational specialty (MOS) during service was field artillery 
corpsman.  The Board has no reason to doubt the Veteran's 
credibility on this matter.  As such, exposure to acoustic trauma 
is conceded.

With that stated, however, the Board acknowledges that acoustic 
trauma sustained in service, in and of itself, is not considered 
a disability for VA purposes; i.e. warranting service connection 
or compensation.  In addition, the Board recognizes that 
pertinent case law provides that 38 U.S.C.A. § 1154(b) does not 
create a presumption of service connection for a combat Veteran's 
alleged disability and that the Veteran is required to meet his 
evidentiary burden as to service connection such as whether there 
is a current disability or whether there is a nexus to service 
which both require competent medical evidence.  See Collette v. 
Brown, 82 F.3d 389, 392 (1996).  Therefore, because it has been 
established that there is a current disability, it is necessary 
now to determine whether there is a nexus between the current 
disability and the Veteran's military service.  

In addressing the issue of a positive nexus, initially, the Board 
notes that the Veteran did not have non-military post-active duty 
service noise exposure either occupationally or recreationally 
with the exception of the occasional usage of power tools and a 
motorcycle.  The Veteran worked as a post man following his 
separation from active duty service.  He acknowledges that he has 
made no complaint of tinnitus since service, however he states in 
the December 2007 worksheet accompanying his VA audiological 
examination that he has had symptoms of tinnitus for 30 years.  
Additionally, the Court has determined that, particularly with 
respect to claims for tinnitus, the Veteran is competent to 
present evidence of continuity of symptomatology.  See Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).  The Veteran's 
contentions, however, remain subject to a Board analysis of 
credibility.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), 
citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992).  The 
Board finds that the Veteran's assertions are credible, regarding 
the chronicity and continuity of tinnitus since service.

Despite the Veteran's claims, the examiner in the December 2007 
audiological examination does not provide a positive nexus 
opinion.  In this regard the examiner notes that the Veteran 
suffers from tinnitus 7-10 times a day with each occurrence 
lasting for a couple of minutes.  The examiner further notes that 
the Veteran's onset for tinnitus is five years prior to the 
examination.  After reviewing the entire claims file, the 
examiner opines that the Veteran's tinnitus is less likely than 
not related to his active duty service.  The examiner bases this 
opinion on the delayed onset of the Veteran's tinnitus and the 
lack of tinnitus claims in the Veteran's National Guard treatment 
records.  The Board notes, however that the Veteran disputes the 
examiner's contentions that the Veteran's tinnitus began in 
approximately 2002, stating that it has been happening since 
service.  The Veteran says that the lack of mention in the 
records is due to the fact that he was never asked if he had 
ringing in his ears.  Finally the Veteran notes that while he did 
have noise exposure regarding his motorcycle, the motorcycle met 
all required noise reduction requirements and that he used the 
motorcycle very little.  See March 2008 Notice of Disagreement.  

Subsequently, however, in May 2009, the Veteran was examined by a 
private audiologist who provided a positive nexus opinion.  Upon 
examination the examiner noted that the Veteran currently 
experiences constant ringing in his ears that the Veteran stated 
he first noticed during his active duty service.  In 
consideration of the Veteran's contentions and after reviewing 
the Veteran's service treatment records, the private examiner 
opined that the Veteran's tinnitus was at least as likely as not 
related to his active military service, including the exposure to 
artillery fire without hearing protection.  

Therefore applying the relevant law and regulations to the facts 
in this case, the Board notes that the Veteran is currently 
diagnosed with tinnitus; his related military experiences in 
Vietnam, are not inconsistent with noise exposure; and both a 
negative nexus opinion and a positive nexus opinion.  The Board 
notes that both examiners reviewed the Veteran's file and 
provided rationale with regard to their opinions.  In this 
regard, the Board notes that the positive and negative evidence 
are in relative equipoise and therefore must be decided in favor 
of the Veteran.  Positive evidence in favor of service connection 
includes the Veteran's current diagnosis, his combat experience 
that is not inconsistent with noise exposure and the May 2009 
positive nexus opinion of the private audio examiner.  The Board 
finds that the evidence is in relative equipoise and concludes 
that service connection for tinnitus, may be granted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Initial Increased Rating-Left Shoulder Disability

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  As such, 
the Board has considered all evidence of record in evaluating the 
Veteran's disability.  Also, in Fenderson, the Court discussed 
the concept of the "staging" of ratings, finding that in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a Veteran to be awarded 
separate percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.  As 
such, in accordance with Fenderson, the Board has considered the 
propriety of assigning initial staged ratings for the Veteran's 
service- connected disability.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2009).  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the Veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, due 
to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The factors 
involved in evaluating, and rating, disabilities of the joints 
include weakness; fatigability; incoordination; restricted or 
excess movement of the joint, or pain on movement.  38 C.F.R. § 
4.45.

Rating evaluations for shoulder, arm, and hand, and related 
neurological disabilities are dependent on whether the arm 
involved is the major or minor, i.e., whether it is related to 
the dominant or nondominant hand.  Handedness for the purpose of 
a dominant rating will be determined by the evidence of record, 
or by testing on VA examination.  Only one hand shall be 
considered dominant.  38 C.F.R. § 4.69.  In this case, the Board 
observes that the Veteran is claiming a left shoulder condition 
and is right handed.  Therefore, the rating evaluations for the 
minor arm will be applied accordingly.  Diagnostic Codes 5200 
through 5203 are applicable for shoulder and arm disabilities.

Under Diagnostic Code 5200, ankylosis of scapulohumeral 
articulation, noting the scapula and the humerus move as one 
piece, unfavorable with abduction limited to 25 degrees from side 
warrants a 50 percent evaluation for the major side and a 40 
percent evaluation for the minor side.  Intermediate between 
favorable and unfavorable warrants a 40 percent evaluation for 
the major side and a 30 percent evaluation for the minor side.  
Favorable ankylosis with abduction to 60 degrees and the ability 
to reach mouth to hand warrants a 30 percent evaluation for the 
major side and a 20 percent evaluation for the minor side.  38 
C.F.R. § 4.71a.

Diagnostic Code 5201 provides for a 40 percent evaluation for the 
major arm and a 30 percent evaluation for the minor arm when 
motion is limited to 25 degrees from the side.  Limitation of 
motion when motion is only possible to midway between the side 
and shoulder level is evaluated at 30 percent for the major side 
and 20 percent for the minor arm.  When motion is only possible 
to the shoulder level a 20 percent evaluation is required for 
both the major and minor side.  Id.

Under Diagnostic Code 5202, for impairment of the humerus in the 
major arm, an 80 percent rating is assigned and for the minor 
arm, 70 percent rating is assigned for loss of head of the major 
humerus (flail shoulder).  For nonunion (false flail joint) of 
the humerus a 60 percent rating is assigned for the major arm and 
a 50 percent rating is assigned for the minor arm.  Fibrous union 
of the humerus warrants a 50 percent rating for the major arm and 
a 40 percent rating for the minor arm.  Recurrent dislocation of 
the humerus at the scapulohumeral joint with frequent episodes is 
rated at 30 percent for the major arm and 20 percent for the 
minor arm.  Recurrent dislocation of the humerus at the 
scapulohumeral joint with infrequent episodes warrants a 20 
percent rating for both the major and minor arm.  Malunion of the 
humerus with marked deformity is rated at 30 percent for the 
major arm and 20 percent for the minor arm.  Both the major and 
minor arms are rated at 20 percent for only moderate deformity.  
Id.

Under Diagnostic Code 5203, pertaining to impairment of the 
clavicle or scapula, for both the major and the minor side, 
dislocation warrants a 20 percent evaluation, nonunion with loose 
movement warrants a 20 percent evaluation, nonunion without loose 
movement warrants a 10 percent evaluation, and malunion warrants 
a 10 percent evaluation.  The disability can also be rated on 
impairment of function of a contiguous joint.  Id.

Additionally, the Board notes that in the case where there is 
evidence of arthritis, the shoulder can also be rated under 
Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative 
arthritis, substantiated by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate diagnostic 
code(s) for the specific joint(s) involved.  When, however, the 
limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  With X-ray evidence of involvement of 2 or more major 
joints, with occasional incapacitating episodes, a 20 percent 
rating will be assigned.  With X-ray evidence of involvement of 2 
or more major joints, a 10 percent rating will be assigned.  The 
20 percent and 10 percent ratings based on X-ray findings will 
not be combined with ratings based on limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003, Note (1).

Normal range of shoulder motion is 180 degrees of flexion, 180 
degrees of abduction, 90 degrees of internal rotation, and 90 
degrees of external rotation.  38 C.F.R. § 4.71, Plate I.

The Veteran was afforded a VA examination in January 2008.  The 
examination report notes that the Veteran has continual left 
shoulder pain that is aggravated by excessive use as well as 
inactivity, and in particular, by working overhead.  Upon 
examination it was revealed that the left shoulder showed no bony 
deformity, no palpable tenderness, no edema, or discoloration.  
Upon manipulation of the left shoulder there was negative laxity.  
In determining range of motion, it is noted that the Veteran's 
range of motion was reflective of forward flexion up to 150 
degrees; abduction to 140 degrees; internal rotation to 90 
degrees and external rotation to 80 degrees with no further 
decreased range of motion due to pain, fatigue, weakness, lack of 
endurance, or incoordination and no evidence of flare-up.  X-rays 
associated with the examination revealed mild degenerative 
changes of the left glenohumeral joint, including notable 
spurring along the anterior and posterior margin of the glenoid 
with somewhat more prominent mild degenerative changes of the 
left acromioclavicular joint.  The examiner's final diagnosis was 
left shoulder rotator cuff strain injury with mild degenerative 
joint disease and loss of range of motion.

A subsequent December 2009 VA examination again noted that with 
regard to his left shoulder, the Veteran suffers from a constant 
ache that is aggravated by lying on it at night and by lifting, 
particularly over his head.  The Veteran further notes that his 
shoulder will stiffen up with immobility, but he has no giving 
way, locking, effusion, 'flare-ups' or episodes of dislocation or 
subluxation.  Upon examination it is noted that there is no 
edema, effusion, instability, redness, heat, abnormal movement, 
guarding, or deformity.  The supraspinatus isometric muscle 
strength was good with negative Jobe's test, active painful arc 
test, and passive painful arc test, but some discomfort with 
Hawkins's and Yocum's tests.  In determining range of motion, it 
is noted that the Veteran's range of motion was reflective of 
forward flexion up to 165 degrees; abduction to 100 degrees; 
internal rotation and external rotation to 70 degrees with no 
further decreased range of motion due to pain, fatigue, weakness, 
lack of endurance, or incoordination and no evidence of flare-up.  
X-rays associated with the examination revealed mild degenerative 
joint disease of the left glenohumeral joint and 
acromioclavicular joint.  

The Veteran is currently rated as noncompensable under Diagnostic 
Code 5201 for his left shoulder disability.  The Board notes that 
under Diagnostic Code 5201 the Veteran does not meet the criteria 
for a compensable rating as the Veteran's range of motion is not 
limited to the shoulder level.  However, as noted above, the 
Veteran suffers from mild degenerative arthritis of the left 
shoulder, as evidenced by the January 2008 and December 2009 x-
rays with objective evidence of limitation of motion.  As such, 
the Board finds that a 10 percent rating under Diagnostic Code 
5003 is warranted.  As noted above, Diagnostic Code 5003 provides 
that degenerative arthritis, substantiated by X-ray findings will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  

The Board has considered the applicability of additional 
diagnostic codes potentially pertinent to the Veteran's service-
connected left shoulder disorder.  However, no higher or separate 
evaluation is warranted under any of these diagnostic codes.  In 
this regard, there is no evidence, of abduction or forward 
flexion limited to shoulder level (90 degrees), ankylosis of the 
scapulohumeral articulation or impairment of the humerus, or 
dislocation or non-union of the clavicle or scapula.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5200, 5202 and 5203 (2008).

In making the determination to deny a rating in excess of 10 
percent, the Board notes that it took into account the Veteran's 
complaints of left shoulder pain, and was cognizant of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Although the 
Veteran has reported pain and functional loss attributed to his 
left shoulder disorder, this is already contemplated by the 10 
percent evaluation herein assigned.  As mentioned previously, 
pain is taken into account in the schedular ratings as it is 
generally present with this type of disability.

The Board notes the Veteran's statements, including his 
subjective complaints of constant aching while sleeping, pain 
when lifting objects above his head, and stiffening up that 
causes immobility, as well as his belief that his left shoulder 
disability is worse than the previously assigned noncompensable 
rating.  The Board acknowledges the Veteran's complaints, but 
does not find that the Veteran's complaints do not create an 
overall disability picture that is more severe than contemplated 
under the herein assigned rating.  Additionally, the Board notes 
that in determining the actual degree of disability, an objective 
examination, such as the one discussed above, is more probative 
of the degree of the Veteran's impairment.  Furthermore, the 
opinions and observations of the Veteran alone cannot meet the 
burden imposed by the rating criteria under 38 C.F.R. § 4.71a 
with respect to determining the severity of his service-connected 
mild degenerative joint disease, left shoulder.  See Moray v. 
Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and 
(2) (2008).

In consideration of the above, the Board finds that a compensable 
rating, not to exceed 10 percent, for service-connected mild 
degenerative joint disease, left shoulder, is warranted.  As 
noted above, absent evidence of malunion or nonunion of the 
clavicle, ankylosis of the joint, impairment of the humerus, 
range of motion limited to shoulder level or less, a higher 
rating than is herein assigned is not warranted.  Additionally, 
the medical evidence does not show that the Veteran has excess 
fatigue, weakness, incoordination or any other symptom or sign 
that results in such additional functional impairment.  38 C.F.R. 
§§ 4.40 and 4.45 (2008); DeLuca, 8 Vet. App. at 202 (1995).

Finally, in Thun v. Peake, 22 Vet. App. 111, 115 (2008), the 
Court held that the determination of whether a Veteran is 
entitled to an extra-schedular rating under 38 C.F.R. § 3.321(b) 
is a three-step inquiry, beginning with a threshold finding that 
the evidence before VA "presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate."  In other words, 
the Board must compare the level of severity and symptomatology 
of the Veteran's disability with the established criteria found 
in the rating schedule for that disability; if the criteria 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the rating schedule.  Id.

Furthermore, the Board notes that there is no evidence of record 
that the Veteran's left shoulder condition warrant a higher 
rating based on an extraschedular basis.  38 C.F.R. § 3.321(b) 
(2009).  Any limits on the Veteran's employability due to his 
claimed disabilities have been contemplated in the current 
ratings.  The evidence also does not reflect that the Veteran's 
disabilities have necessitated any frequent periods of 
hospitalization or caused marked interference with employment.  
The Board acknowledges the Veteran's statements at the January 
2008 VA examination that his shoulder disability affects his 
part-time security guard employment in that it inhibits some of 
the maneuvers required for apprehension and takedown of 
perpetrators as well as any activity requiring heavy lifting or 
heavy carrying.  However there is no indication that these 
limitations inhibit the Veteran from carrying out all the 
required responsibilities of his job.  Additionally the Board 
notes that the subsequent December 2009 VA examination does not 
note that the Veteran was currently employed just that he retired 
from the Post Office in 2006.  As such, it is not clear that the 
Veteran is currently employed.  Thus, the record does not show an 
exceptional or unusual disability picture not contemplated by the 
regular schedular standards that would warrant the assignment of 
an extraschedular rating.  Since application of the regular 
schedular standards is not rendered impracticable in this case, 
the Board is not required to refer this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2008) for 
consideration of the assignment of an extraschedular evaluation.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

The Board therefore finds that a preponderance of the evidence is 
in favor of the Veteran's claim of increased rating of 10 
percent, but no more, for mild degenerative joint disease, left 
shoulder.  Additionally, the Board has considered the benefit of 
the doubt rule and determined that the claim must be granted.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to an increased initial rating of 10 percent, but no 
more, for mild degenerative joint disease, left shoulder, is 
granted.


REMAND

After review of the record, the Board finds that a remand for 
further development is warranted with respect to the issue of 
entitlement to service connection for bilateral hearing loss.

Initially, the Board recognizes a duty to provide a VA 
examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and (3) 
some indication that the claimed disability may be associated 
with the established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2007); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  In this regard, the Veteran was afforded a VA 
audiological examination in December 2007.  Upon examination it 
was determined that the Veteran did not meet the criteria for a 
hearing loss disability for VA rating purposes.  However, a 
subsequent May 2009 private audiogram may indicate that the 
Veteran's hearing loss is severe enough to be considered hearing 
loss for VA rating purposes.  The Board notes, however, that the 
May 2009 private audiogram has not been interpreted, and the 
Board may not draw a medical conclusion based on its own 
interpretation of the audiogram.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (the Board is prohibited from exercising its 
own independent judgment to resolve medical questions).  In 
addition, it is unclear whether the private examiner, in 
determining a word recognition score, used the required Maryland 
CNC controlled speech discrimination test.  If the examiner did 
use the Maryland CNC, the Veteran's scores need to be provided.  
The report indicates that the Veteran's hearing has potentially 
increased in severity.  As such, the Board finds that a new 
examination is necessary to determine the current severity of the 
Veteran's bilateral hearing loss as well as an interpretation of 
the May 2009 private audiological examination, providing it meets 
the necessary criteria.  

Finally, it is noted that the December 2007 VA examination 
included a negative nexus opinion while the May 2009 private 
audiogram included a positive nexus opinion, as such the Board 
finds that a new opinion should be provided with consideration of 
all the available audiograms, including in-service reports, the 
December 2007 VA audiological examination and the May 2009 
private audiological examination.  

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be afforded with an 
appropriate VA examination to determine 
the severity and etiology of any bilateral 
hearing loss disability that may be 
present.  All indicated evaluations, 
studies, and tests deemed necessary should 
be accomplished and all findings reported 
in detail.  The claims file should be made 
available for review in connection with 
the examination.  The examiner should 
address whether or not any hearing loss 
disability found on examination is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), related to his 
military service.  The examiner should 
provide a thorough rationale for his or 
her conclusion and confirm that the claims 
file was available for review.  Please 
send the claims folder to the examiner 
for review in conjunction with the 
examination.

Additionally, please provide an 
interpretation of the May 2009 private 
audiological examination, providing the 
auditory threshold shown, in decibels, at 
500, 1000, 2000, 3000, and 4000 Hertz.  
Determine if the Maryland CNC test was 
used for speech recognition, and if so, 
provide those scores.

2.	After any additional notification and/or 
development that the RO deems necessary is 
undertaken, the Veteran's claims should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


